Order, Family Court, New York County (Elrich Eastman, J.), entered on June 24, 1983, which confirmed the report of the Hearing Examiner and modified respondent’s child support obligations to $75 per week, unanimously modified, on the law and the facts, to order that such modification be retroactive to August 23, 1982, and otherwise affirmed, without costs.
Petitioner pro se commenced this proceeding on August 23, 1982 pursuant to Family Court Act article 4 to upwardly modify a prior order of the Family Court which directed respondent to pay $50 per week in child support. Petitioner claimed that her needs and the needs of the child had increased, and that the respondent had greater financial resources than he admitted, and she sought a modification to $150 per week. After protracted proceedings, the Hearing Officer recommended upward modification to $75 per week effective May 27, 1983 and Judge Eastman confirmed the report.
Since Family Court Act § 449 provides that an order of support be made effective as of the date of the filing of the petition, and in recognition of the lengthy delays in this proceeding not of petitioner’s making, we modify the order to fix the award retroactive to August 23, 1982, the date of filing the petition.
We have examined the other points raised on this appeal, and on this record we find them without merit. Concur— Murphy, P. J., Sandler, Lynch, Kassal and Ellerin, JJ.